Citation Nr: 1501730	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), dysthymic disorder, bipolar disorder, acute manic depression, anxiety disorder, impulsive disorder, and adjustment disorder.

2.  Entitlement to service connection for a lumbar spine disability, to include a slipped disk.

3.  Entitlement to service connection for lung disease, to include as a residual of exposure to asbestos.

4.  Entitlement to an earlier effective date for the award of service connection for chronic prostatitis.

5.  Entitlement to an earlier effective date for the award of service connection for right middle finger extensor tendonitis with painful scar. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1993 to December 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision that, in pertinent part, denied service connection for an acquired psychiatric disability; for a slipped disk in spine, and for asbestos poisoning.  The Veteran timely appealed.  It is noted that the RO determined in a rating decision of June 2011 that the Veteran's claim for service connection for PTSD should not be reopened.  However, the rating decision on appeal denied service connection for an acquired psychiatric disability and PTSD.  In his February 2009 notice of disagreement the Veteran disagreed with the denial of service connection for an acquired psychiatric disorder (variously diagnosed).  Accordingly, PTSD is on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  
 

These matters also come to the Board on appeal from an August 2009 rating decision that granted service connection for chronic prostatitis, and granted service connection for right middle finger extensor tendonitis with painful scar-each effective March 5, 2009.  The Veteran timely appealed for an earlier effective date.

The record reflects that the Veteran withdrew his prior request for a hearing before RO personnel in April 2009.

In October 2014, the Veteran testified during a video conference hearing before the undersigned.

Consistent with the Veteran's testimony and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The issue of reopening a claim for service connection for diverticulosis has been raised by the record in the Veteran's October 2014 testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for an acquired psychiatric disability; for a lumbar spine disability, to include a slipped disk; and for lung disease, to include as a residual of exposure to asbestos, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On March 17, 2008, VA received the Veteran's formal claim for service connection for Gulf War syndrome and intermittent explosive behavior, bipolar disorder, acute manic depression, anxiety disorder, asbestos poisoning, slipped disk in spine, impulsive disorder, and adjustment disorder; this claim did not encompass a claim for service connection for chronic prostatitis or for right middle finger extensor tendonitis with painful scar.

2.  On February 27, 2009, VA received the Veteran's claim for service connection for chronic prostatitis and for right middle finger extensor tendonitis with painful scar.

3.  There was no pending claim prior to February 27, 2009, pursuant to which service connection for chronic prostatitis or for right middle finger extensor tendonitis with painful scar could have been awarded.

4.  The RO assigned compensation for chronic prostatitis and for right middle finger extensor tendonitis with painful scar, effective from the date of service connection.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 27, 2009, for the award of service connection and compensation for chronic prostatitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date of February 27, 2009, for the award of service connection and compensation for right middle finger extensor tendonitis with painful scar, are met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The criteria for an effective date earlier than February 27, 2009, for the award of service connection for chronic prostatitis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

4.  The criteria for an effective date earlier than February 27, 2009, for the award of service connection for right middle finger extensor tendonitis with painful scar, are not met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
      
      I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran's claim for an earlier effective date for chronic prostatitis and for right middle finger extensor tendonitis with painful scar, arises from his disagreement with the effective date assigned, following the grants of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Through an April 2009 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

In the April 2009 letter, the RO specifically notified the Veteran of the process by which effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

II.  Analysis

The Veteran contends, in essence, that he is entitled to an effective date earlier than March 5, 2009, for the award of service connection and compensation for chronic prostatitis and for right middle finger extensor tendonitis with painful scar.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  Most awards of secondary service connection will arise more than one year after service; however, the rules governing direct service connection will apply when the claim is received within one year after separation from service.  38 U.S.C.A. § 5110(b)(1).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).   

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran first filed an informal claim for service connection for psychiatric benefits and for "any other benefits" to which he may be entitled on January 31, 2008.  Records show that VA sent a formal application for benefits to the Veteran for completion in February 2008.  On March 17, 2008, VA received the Veteran's formal claim for service connection for the following claimed disabilities:  Gulf War syndrome and intermittent explosive behavior, bipolar disorder, acute manic depression, anxiety disorder, asbestos poisoning, slipped disk in spine, impulsive disorder, and adjustment disorder.  At that time, the Veteran contended that the slipped disk in spine was incurred in July 1996; and that the other claimed disabilities began in October 2001.  He also contended at that time that his lungs filled with asbestos, and that he was exposed to asbestos while working on a naval ship from December 1993 to December 1997.  The Board notes that a March 17, 2008 letter from the Veteran's representative, transmitting the Veteran's formal claim, reflects that service connection was requested for "multiple conditions."

Records show that, in January 2009, the Veteran submitted additional records in support of his claim for service connection-including a detailed description of a stressful incident aboard the U.S.S. Constellation (CV 64) that occurred in August 1996.  In a February 2009 rating decision, the RO denied service connection for PTSD; and denied service connection for an intermittent explosive disorder, for an acquired psychiatric condition, for a slipped disk in spine, and for asbestos poisoning.

According to VBMS, the Veteran's claim for service connection for tendonitis of his right hand and prostatitis was received February 27, 2009.  Service connection was ultimately established for chronic prostatitis, and for right middle finger extensor tendonitis with painful scar.  

In an August 2009 rating decision, the RO assigned an effective date of March 5, 2009, for the award of service connection and compensation for chronic prostatitis and for right middle finger extensor tendonitis with painful scar.  The Veteran appealed for an earlier effective date.

The Board notes that, prior to February 27, 2009-the date of receipt of the Veteran's claim-the Veteran had not submitted any communication indicating an intent to apply for service connection for chronic prostatitis or for right middle finger extensor tendonitis with painful scar, which would constitute a pending claim.  38 C.F.R. § 3.155.   His informal claim filed in January 2008 specifically identified psychiatric benefits.  His formal claim filed in March 2008 had mentioned neither chronic prostatitis nor right middle finger extensor tendonitis with painful scar.  Likewise, the Veteran's current appeal of the February 2009 rating decision, regarding denied claims for service connection, is discussed further below in the remand portion of this decision.  The Veteran did not raise a claim of clear and unmistakable error that would vitiate the finality of any rating decision (see 38 C.F.R. § 3.105(a)).  Hence, there is no pending claim prior to February 27, 2009, pursuant to which benefits could be granted.

Since the claim for service connection for chronic prostatitis and for right middle finger extensor tendonitis with painful scar was received in 2009, more than one year following separation from active service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b). 

Accordingly, the proper effective date can be no earlier than the date of receipt of the claim for service connection-that is, February 27, 2009.  The same result is reached under the criteria for a claim to reopen, 38 C.F.R. § 3.400(r).  While the RO assigned an effective date of March 5, 2009, VBMS indicates that the claim was received on February 27, 2009.  Accordingly, the appropriate effective date for the grant of benefits is February 27, 2009. 

Lastly, the Board has considered whether a sympathetic reading of the Veteran's formal claim in March 2008 for service connection for Gulf War syndrome and intermittent explosive behavior, bipolar disorder, acute manic depression, anxiety disorder, asbestos poisoning, slipped disk in spine, impulsive disorder, and for adjustment disorder, could encompass a claim for service connection for chronic prostatitis and for right middle finger extensor tendonitis with painful scar.  In this regard, the Veteran must describe the nature of the disability for which he was seeking benefits.  The Veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  "A [Veteran] may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  

The Board finds that the formal claim filed in March 2008 for service connection neither adequately identified the disabled body parts, nor described symptoms of prostatitis or extensor tendonitis of the right middle finger with painful scar.  See Brokowski, 21 Vet. App. at 86.  Contrary to the Veteran's testimony, he included neither chronic prostatitis nor right middle finger extensor tendonitis with painful scar in any previously filed claim, although he identified the onset of several disabilities as beginning in 2001.  However, the evidence of record does not reflect that any claim for service connection for these disabilities was filed prior to February 27, 2009.  Under these circumstances, the Board finds that there was no information that identified chronic prostatitis or right middle finger extensor tendonitis with painful scar as a disability for which the Veteran was seeking benefits in March 2008.  Hence, the scope of the Veteran's March 2008 claim for service connection is not broadened to include chronic prostatitis or right middle finger extensor tendonitis with painful scar.  Clemons, 23 Vet. App. at 5.     

To the extent that the RO mistakenly assigned an effective date of March 5, 2009, the claim for an effective date of February 27, 2009, is granted for the award of service connection and compensation for chronic prostatitis and for right middle finger extensor tendonitis with painful scar.  Because the weight of the evidence is against the grant of an effective date earlier than February 27, 2009, reasonable doubt does not arise and the claim for an even earlier effective date is denied.



ORDER

An effective date of February 27, 2009, but no earlier, for the award of service connection for chronic prostatitis is allowed, subject to the regulations governing the award of monetary benefits.

An effective date of February 27, 2009, but no earlier, for the award of service connection for right middle finger extensor tendonitis with painful scar is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Acquired Psychiatric Disability

The Veteran claims that an acquired psychiatric disability had its onset in active service; and is related to his in-service stress and anger problems while working in "heat stress environments," and his being vaccinated with anthrax.  The Veteran testified that he was ordered to go on top of a boiler with another crewman, and that they were to stay there until the area was cleaned.  The Veteran testified that he left the area after turning all red because there was no ventilation, and the other crewman passed out.  The Veteran testified that he became so enraged and angry, and that he wanted to kill the officer who intentionally had wanted to hurt him.  The Veteran also contends that he became so jittery with his nerves in active service that he did not sleep well, and that his rage continued post-service and led to his current psychiatric disability.  He also asserts that he was physically assaulted in service.  

The Veteran's Form DD 214 reflects that his primary specialty was as an electrical/mechanical repairman in the U.S. Navy.

More recent VA treatment records show various Axis I psychiatric diagnoses.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current psychiatric disability to include PTSD, dysthymic disorder, bipolar disorder, acute manic depression, anxiety disorder, impulsive disorder, and adjustment disorder, that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).  

Lumbar Spine Disability

The Veteran contends that service connection for a lumbar spine disability, to include a slipped disk, is warranted on the basis that he had recurring symptoms of low back pain ever since his discharge from active service; and recently had been diagnosed with a slipped disk at L3 or L5.  He is competent to describe his symptoms.

The Veteran testified that he lifted a lot of heavy objects in active service, and that he carried heavy objects up ladders and often banged his head, which compressed his spine.  He testified that he was given medication for injuries and for muscle spasms in his neck.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current lumbar disability, to include a slipped disk, that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).  

Lung Disease, to Include as a Residual of Exposure to Asbestos 

The Veteran contends that his current lung disease is a result of his exposure to asbestos in service. 

In October 2014, the Veteran testified that he came in contact with asbestos during active service from breathing in a lot of fiberglass and dust that blew everywhere aboard ship.  He testified that he got sick often in active service and was given antibiotics, and that he always had an upper respiratory infection.  He testified that he was also treated for tuberculosis and for sinusitis in active service, and that he now has a chronic cough.  He is competent to describe his symptoms.

Service treatment records show treatment at various times for an upper respiratory infection, for sinusitis, and for a viral syndrome, as well as an active tuberculosis screening.
  
Accordingly, an examination is warranted. 

While further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (electronic), VA treatment records dated from July 2012 to present.  

2.  Afford the Veteran a VA psychiatric examination to identify all current disability underlying the Veteran's current complaints of anxiety and depression; and to obtain information as to the current nature and likely etiology of any current psychiatric disability.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability (VA diagnoses of record include disruptive behavior disorder, depressive disorder, dysthymia, intermittent explosive disorder, and adjustment record) had its onset in service, or is related to service-to specifically include as a result of anthrax vaccination and credible reports of exposure to in-service heat stress environments and rage in assignments as an electrical/mechanical repairman aboard ship, as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's testimony.

Note that the lack of mental health treatment in service does not diminish the credibility of the Veteran's statements that he experienced extreme stress and rage in service.

The examiner should also address whether the Veteran has PTSD and, if so, whether such is at least as likely as not related to an in-service stressor, including claimed personal assault.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The Veteran's claims file must be made available to the examiner, and the examination report should note review of the file.

3.   Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of low back pain, and the likely etiology of the disease or injury. 

The examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset during active service, or is the result of disease or injury incurred during active service-to specifically include credible reports of injuries from heavy lifting and hitting his head, as reported by the Veteran, and the Veteran's claim of continuing low back pain since then.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's testimony.

Note that the lack of low back treatment in service does not diminish the credibility of the Veteran's statements that he experienced low back pain and injuries in service.
 
The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file must be made available to the examiner, and the examination report should note review of the file.

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of lung disease; and the likely etiology of the disease or injury. 

The examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that any lung disease found to be present is the result of disease or injury in active service-specifically, to include exposure to asbestos, as reported by the Veteran. If other causes are more likely, those should be noted.  

The examiner's attention is directed to service treatment records reflecting an active tuberculosis screening and upper respiratory infections; a June 14, 1994 service treatment record noting an assessment of resolving bronchitis; and the Veteran's primary specialty as an electrical/mechanical repairman aboard ship in the U.S. Navy.  The examiner's attention is also directed to an April 5, 2005 chest x-ray report impression of slight interval increase in accentuation of interstitial markings.  See VBMS-medical treatment records furnished by SSA, received May 30, 2014.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file must be made available to the examiner, and the examination report should note review of the file.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


